DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,751,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 9,751,712 teaches a bag dispenser comprising a frame, a brake plate, a bag roll mount, a perforator, and an accessory mount.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 9,206,007. This is a statutory double patenting rejection. Claims 12-20 are identical to claims 1-8 of prior U.S. Patent No. 9,206,007.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "14" and "18" have both been used to designate the post (see Figs. 1, 6, 9 and 13). However, there is no structural difference for the post 14 and the post 18. And reference characters "36" and "40" have both been used to designate the first brake and the second brake. However, the first brake and the second brake are the same as shown in Figs. 3 and 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Powers (7,530,526), hereinafter Powers.
Regarding claim 1, Powers teaches a bag dispenser (capable of dispensing a bag roll) comprising: 
a frame 4 including a roller portion (a shaft extending into a center of the roll 16) for receiving a bag roll 16 defined by a plurality of bags attached to a leading bag to be dispensed, the roller defining a longitudinal axis; and 
a brake plate 12 configured to capture the leading bag against the frame for providing frictional force on the leading bag to limit sliding thereof, the brake plate pivotally attached to the frame via a pivot arm 22, the brake plate pivotable with respect to the frame between a non-pivoted friction-application position and a pivoted bag roll installment position, the pivot arm configured to pivot with respect to the frame along a pivot plane generally perpendicular to the longitudinal axis.
See Fig. 1.
Regarding claim 2, a bag roll 6 is best seen in Fig. 1.
Regarding claim 3, the roller portion mounted to the frame 4 is best seen in Fig. 1.
Regarding claim 5, the rear portion or the side portion of the frame can act as an accessory mount.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (2011/0073629) in view of Powers (7,530,526).
Regarding claims 1-3, Tseng teaches a bag dispenser comprising: 
a frame including a roller portion 123 for receiving a bag roll defined by a plurality of bags attached to a leading bag to be dispensed, the roller defining a longitudinal axis; 
See Figs. 1-6.
	Tseng does not teach the brake plate.
Powers teaches “a brake plate 12 configured to capture the leading bag against the frame for providing frictional force on the leading bag to limit sliding thereof, the brake plate pivotally attached to the frame via a pivot arm 22, the brake plate pivotable with respect to the frame between a non-pivoted friction-application position and a pivoted bag roll installment position, the pivot arm configured to pivot with respect to the frame along a pivot plane generally perpendicular to the longitudinal axis.”  
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide a brake plate as taught by Powers to the bag dispensing device of Tseng for braking the bag roll.
Regarding claim 4, a perforator 113 is best seen in Fig. 5 in Tseng.
Regarding claim 5, an accessory mount 111 is best seen in Fig. 6 in Tseng.
Regarding claim 6, a dispenser support 30 is best seen in Fig. 10 in Tseng.
Regarding claim 7, the section 135 of the support 30 is removably connected to the base plate 131.  Therefore, the height of the support is adjustable by using the support 30 with different lengths.
Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (2011/0073629) in view of Powers (7,530,526) as applied to claim 1 above, and further in view of Simhaee (6,199,788).
Regarding claims 7 and 8, Tseng teaches the invention substantially as claimed except for the dispenser support being pivotable.
Simhaee teaches a dispenser support 58 being pivotable.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to make the dispenser support of Tseng pivotable as taught by Simhaee to increase the adjustability of the dispenser support.
It is noted that when the support pivots, the height of the dispenser changes.
 Regarding claims 9 and 10, a post (117, 135) extending from a base is best seen in Figs. 1 and 10 in Tseng.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
However, it is noted that the combination of claims 1, 6, and 9-11 according to paragraph 12 above is rejected under Double Patenting Section in view of claim 10 of Patent Number 9,206,007.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724